Citation Nr: 0002699	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  95-30 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1. Entitlement to an increased evaluation for Osgood 
Schlatter disease of the left knee, currently evaluated as 10 
percent disabling.

2. Entitlement to an increased evaluation for ulcerative 
colitis, currently evaluated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T.J. Kniffen, Associate Counsel



INTRODUCTION

The veteran had active service from September 1980 to March 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1994 rating decision from the Department 
of Veterans Affairs (VA) Regional Office in Honolulu, Hawaii 
(the RO) which granted entitlement to service connection for 
Osgood Schlatter disease of the left knee and ulcerative 
colitis and assigned a noncompensable disability rating for 
the left knee disability and 10 percent for ulcerative 
colitis.

The Board notes that April 1998 and June 1998 RO decisions 
granted increased evaluations for the veteran's service-
connected left knee disability and ulcerative colitis of 10 
percent and 30 percent disabling respectively.  In AB v. 
Brown, 6 Vet. App. 35 (1993), the United States Court of 
Veterans Appeals held that regarding a claim for an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  The Court 
also stated that it follows that such a claim remains in 
controversy "where less than the maximum available benefits 
are awarded."  Id. at 38.  In this case, the veteran has 
continued disagreement with both evaluations.

The Board notes that the July 1994 RO decision also granted 
entitlement to service connection for residuals of status 
post bilateral orchiopexy and residuals of laceration and 
scar right fourth and fifth fingers, assigning noncompensable 
evaluations to both, and denied entitlement to service 
connection for left ear hearing loss and 
hypercholesterolemia.  The veteran did not submit a notice of 
disagreement regarding these determinations and as such, 
these matters are not presently before the Board.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (1999).


FINDINGS OF FACT

1. The veteran's service-connected left knee disability is 
currently manifested by X-ray evidence of Osgood Schlatter's 
disease with complaints of painful motion.

2. The veteran's service-connected ulcerative colitis is 
currently manifested by moderately severe symptoms with 
frequent exacerbations.


CONCLUSIONS OF LAW

1. The criteria for an increased evaluation for Osgood 
Schlatter's disease of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Code 5003 (1999).

2. The criteria for an increased evaluation for ulcerative 
colitis have not been met.
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 4.114, Diagnostic 
Code 7323 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: well grounded claims, duty to assist, 
standard of proof

Initially, the Board concludes that the veteran's claims of 
entitlement to increased evaluations for a right knee 
disability and ulcerative colitis are well grounded within 
the meaning of the statutes and judicial construction.  See 
38 U.S.C.A. § 5107(a) (West 1991).  When a veteran is awarded 
service connection for a disability and appeals the RO's 
rating determination, the claim continues to be well grounded 
as long as the claim remains open and the rating schedule 
provides for a higher rating.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995). 


Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a).  In the instant case, 
there is ample medical and other evidence of record, the 
veteran has been provided a hearing and recent VA 
examinations, and there is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1999), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

The words "slight", "moderate" and "severe" are not 
defined in the VA Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (1999).  It should also be noted 
that use of terminology such as "mild" or "moderate" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. § 4.2 (1999).

Additional law and regulations will be addressed where 
applicable below.

1. Entitlement to an increased evaluation for left knee 
disorder, currently evaluated as 10 percent disabling.

Applicable law and regulations

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20.

The veteran's service-connected Osgood Schlatter's disease of 
the left knee is currently evaluated by the RO as 10 percent 
disabling by analogy to 38 C.F.R. § 4.71a, Diagnostic Code 
5003 [degenerative arthritis].

Degenerative arthritis when established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Note (1) 
of Diagnostic Code 5003 states that ratings based on x-ray 
findings will not be combined with ratings based on 
limitation of motion.

Diagnostic Code 5260 provides for limitation of the flexion 
of the leg.  Where flexion is limited to 60 degrees, a 0 
percent rating is provided; when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited to 
30 degrees, 20 percent is assigned; and when flexion is 
limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (1999).

Limitation of extension of the leg is rated 50 percent at 45 
degrees, 40 percent at 30 degrees, 30 percent at 20 degrees, 
20 percent at 15 degrees, 10 percent at 10 degrees, and 
noncompensable at 5 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (1999).  See also 38 C.F.R. § 4.70, Plate II (1999) 
which reflects that normal flexion and extension of a knee is 
from 0 to 140 degrees. 

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Factual background

Service medical records reflect the veteran complained of 
pain and swelling in his knees in January 1981.  He was 
diagnosed with Osgood-Schlatter disease.   The examiner noted 
that a lump below the veteran's left knee cap caused the 
greatest degree of difficulty for the veteran.  Subsequent 
service medical records confirmed the diagnosis of Osgood 
Schlatter disease of the left knee.

In April 1994, the veteran presented for a VA medical 
examination.  The veteran reported pain in his left knee 
starting in 1981 and described a bump on his left knee.  He 
stated he experienced intermittent pain in his left knee that 
increased with activity.  The examiner noted the prominence 
of the tibia in the veteran's left knee with no point of 
tenderness or crepitance.  Range of motion was flexion 130 
degrees with bilateral extension to 0 degrees.  The veteran 
was diagnosed with left knee Osgood-Schlatter disease.  An x-
ray of the veteran's left knee revealed a 3x7 osseous density 
above the anterior tibial tubercle that was noted as possibly 
residual of Osgood-Schlatter disease.  The osseous structures 
and soft tissues were noted as otherwise unremarkable with no 
evidence of joint effusion, bone erosion or narrowing of 
joint spaces.  The examiner's impression was "old" Osgood-
Schlatter disease with no recent radiologic abnormality 
identified.

During a September 1995 hearing, the veteran stated he 
experienced swelling and pain in his left knee.  He stated 
the pain occasionally wakes him from sleeping and the left 
knee sometimes gives out.  The veteran indicated he 
experienced difficulty going down stairs.  The veteran stated 
his left knee problems do not restrict him from any physical 
activities but he did indicate he could not engage in 
sporting events.  

In March 1997, the veteran presented for a VA orthopedic 
examination.  The veteran reported pain in his left knee 
starting in approximately 1992 which he described as slowly 
increasing.  He complained of left anterior knee pain, 
grinding sensation with turning or twisting to the side.  He 
reported pain squatting and climbing stairs.  The veteran 
stated he could jog short distances and walk and stand from 
sitting without difficulty.  The examiner noted the veteran's 
gait was normal and he was able to walk on his heels, toes 
and perform a full squat.  Range of motion of his left knee 
was 0 to 135 degrees.  A one centimeter bony deformity was 
noted over the tibial tuberosity which was tender on 
palpation from the anterior and medial lateral aspect.  The 
veteran was able to extend his left knee from a fully flexed 
position against resistance without pain.  The examiner made 
reference to a January 1997 VA x-ray that revealed bony 
osteophyte arising from the tibial tuberosity with two 
millimeters of bony ossicle and smooth borders in the area of 
the patella tendon insertion.  The examiner diagnosed the 
veteran with Osgood-Schlatter disease with bony deformity of 
the tibial tuberosity and bony fragmentation.

In September 1999, the veteran presented for a another 
orthopedic examination.  The veteran reported pain in his 
left knee below the knee cap.  He reported stiffness with 
prolonged sitting, pain when rising from full squat position, 
sitting and descending stairs.  The veteran indicated he 
could stand and walk for several hours without difficulty.  
He noted pain when jogging.  Different from the March 1997 VA 
examination, the examiner noted range of motion of 0 to 130 
instead of 135 degrees.  Unlike March 1997 the veteran 
experienced pain with extension against resistance from a 
fully flexed position.  Otherwise, this physical examination 
was unchanged as compared with the March 1997 examination.  
The examiner diagnosed the veteran with left knee pain as 
secondary to Osgood-Schlatter disease and stated the 
veteran's weight gain could account for increased left knee 
pain, there being no significant changes from March 1997.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected left knee disability, which is currently 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

In essence, the currently assigned 10 percent rating is based 
on X-ray evidence of Osgood Schlatter's disease of the left 
knee, which as described above warrants a 10 percent rating.

Diagnostic Code 5003 also contemplates higher ratings based 
on limitation of motion.  In this case, however, the medical 
evidence demonstrates that limitation of motion, although 
present, is not of such severity to warrant a disability 
rating in excess of 10 percent.  Most recently range of 
motion of the left knee was to 130 degrees , with 140 degrees 
being the norm.  See 38 C.F.R. § 4.71, Plate II (1999).  This 
is far less than is required for 20 percent ratings under 
either Diagnostic Code 5260 or Diagnostic Code 5261.

In particular, the Board notes that repeated VA examinations 
have revealed that both extension and flexion in the 
veteran's left knee are limited by no more than 5 degrees, 
and that such a degree of limitation of motion warrants only 
noncompensable ratings under the criteria of Diagnostic Codes 
5260 and 5261.  

The Board has given consideration to evaluating the veteran's 
service-connected disability under a different Diagnostic 
Code.  The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  There is, however, 
no evidence of ankylosis of the knee or recurrent subluxation 
or lateral instability.  Consequently, Diagnostic Codes 5256 
and 5257 are not for application.  There is also no 
impairment of either the tibia or fibula.  Accordingly, 
Diagnostic Code 5262 is not for application in this case.

The Board has also considered the application of 38 C.F.R. §§ 
4.40 and 4.45 in light of the Court's ruling in DeLuca.  The 
Board acknowledges the veteran's complaints of pain, 
swelling, and numbness in his left knee.  The Board also 
recognizes that one examiner noted the presence of pain on 
extension of his left knee.  However, the most recent VA 
examiner ascribed this pain to recent weight gain [the 
veteran is 5'7" tall and weight 240 pounds] Moreover, and 
most significantly, there is no evidence of functional loss 
associated with the reported pain on motion.  Accordingly, 
additional compensation for limitation of function is not 
appropriate in this instance.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period. 

In this case, a 10 percent disability rating was assigned for 
the left knee disability effective from March 26, 1994, the 
day after the veteran left service.  See 38 C.F.R. § 3.400 
(1999).  The Board believes that the evidence discussed above 
does not allow for the assignment of a higher disability 
rating at any time.  The medical evidence reported above 
indicates that the veteran's service-connected disability has 
essentially remained stable throughout the entire period.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against a rating in excess of 10 percent for degenerative 
arthritis in the left knee.  The benefit sought on appeal is 
accordingly, denied.

2. Entitlement to an increased evaluation for ulcerative 
colitis, currently evaluated as 30 percent disabling.

Applicable law and regulations

Moderate ulcerative colitis with infrequent exacerbations is 
rated as 10 percent disabling.  A 30 percent rating is 
warranted for ulcerative colitis that is moderately severe 
with frequent exacerbations.  A 60 percent rating is 
warranted when it is severe with numerous attacks a year and 
malnutrition, the health only fair during remissions.  38 
C.F.R. § 4.114, Diagnostic Code 7323 (1999).

Factual background

August 1991 service medical records reflect the veteran 
reported experiencing diarrhea and symptoms consistent with 
ulcerative colitis in the rectum.  The examiner's impression 
was ulcerative proctitis resolving.  This clinical impression 
is repeated in December 1991 service medical records.  In a 
November 1993 service report of medical examination the 
examiner stated the veteran was diagnosed with colitis in 
1991.  Service medical records reflect this diagnosis was 
repeated in December 1993 and that a colonoscopy revealed 
inflammation.

During the April 1994 VA examination the veteran reported 
bloody diarrhea in 1991 with lower abdominal pain and being 
diagnosed with ulcerative proctitis that resolved but 
returned in 1993.  He reported continued bloody diarrhea 
particularly during the morning and intermittent abdominal 
pain.  The veteran was diagnosed with ulcerative colitis.

During his September 1995 hearing the veteran stated his 
physical difficulties regarding colitis were minor with 
occasional irritation in his stomach, possibly once every six 
months.  He stated his bowel movements were regular and this 
disability did not require any dietary limitations except to 
limit the intake of meat.

In March 1997 the veteran presented for a VA examination 
regarding his ulcerative colitis disability.  His weight was 
235 pounds.  The veteran reported that during the past three 
years he experienced regular bowel movements without bloody 
or black stools.  He denied abdominal cramps or pain.  Rectal 
examination revealed no indication of blood in the stool.  
The examiner indicated the veteran's history favored a 
diagnosis of ulcerative colitis.

VA clinical notations indicate the veteran presented for 
treatment of his ulcerative colitis in 1996, 97, 98 and 99.  
In January 1996 the veteran reported some pain when 
completing bowel movements. In March 1996 he reported no 
abdominal pain but he felt tired.   A March 1997 VA biopsy 
report revealed mild chronic colitis.  In September 1997 the 
veteran reported a flare of his colitis, specifically 
bleeding in his rectum and stomach discomfort, however in 
October 1997 the veteran reported no bleeding in his rectum.  
In February 1998 the veteran reported intermittent stomach 
irritation and blood in his stools.  In April 1998 the 
veteran reported increased blood and mucus in his stools.  In 
July 1999 the veteran reported no diarrhea or bleeding.

In May 1999 the veteran reported for a VA examination.  The 
veteran reported the history that was previously described.  
He also stated he usually experienced two solid bowel 
movements daily and occasional recurrent abdominal pain once 
weekly on the lower left side.  The veteran stated he 
experienced episodic flare-ups with diarrhea and blood in his 
stools which could last as long as one month.  During these 
flare-ups symptoms typically occurred every two hours with 
diarrhea but no fevers.  He reported 1993, 1995, 1997 and 
1998 flare-ups with no weight loss or significant abdominal 
pain.  No nausea or vomiting was reported by the veteran.  
According to the veteran diarrhea occurred only during flare-
ups which occur approximately once annually.  The examiner 
reviewed the March 1997 colonoscopy that showed evidence of 
proctitis but no other gross lesions.  The examiner did note 
from biopsies mild chronic inflammation.  The veteran was 
diagnosed with left side colitis, one flare-up per year.  His 
weight was 240 pounds.

Analysis

The medical evidence reported above, in broad outline, paints 
a disability picture caused by ulcerative colitis which 
consists of intermittent abdominal pain approximately once 
weekly and blood in his stools with diarrhea once per year.

As noted above, a 60 percent disability rating is warranted 
when ulcerative colitis is severe, with numerous attacks a 
year and malnutrition, the health only fair during 
remissions.  38 C.F.R. § 4.114, Diagnostic Code 7323 (1999).  
It appears to the Board that these criteria are conjunctive 
in nature, that is, each factor cannot be considered in 
isolation from the others.  The Diagnostic Code portrays the 
disability as one which has periods of exacerbation and 
remission and indeed the veteran's disease is clearly 
characterized by such a pattern.  The Board believes that, in 
the context of the criteria in the VA Schedule for Rating 
Disabilities, it would be logically inconsistent to look only 
at one aspect without reference to the entire pattern of the 
disease.

Applying the diagnostic criteria to the veteran's disability, 
the Board concludes that the requirements for a 60 percent 
disability rating are not met.  It is noted that a review of 
the veteran's medical history from 1991 does not show 
numerous attacks per year.  His symptoms were resolved from 
1991 to 1993 and during his 1995 hearing he stated his 
symptoms appeared approximately once every six months.  In 
March 1997 the veteran reported regular bowel movements for 
three years without discolorations and in May 1999 the 
examiner characterized his disability as manifesting yearly 
flare-ups.  The medical evidence presented does not, 
therefore, establish numerous attacks per year.

The Board also notes the veteran did not report any weight 
loss from 1993, 1995, 1997 and 1998 flare-ups and testified 
in 1995 that his disability only required that he limit meat 
intake.  As a matter of fact, the veteran, as noted above, 
was last reported a being 5'7" in height and weighing 240 
pounds.  He has been described by examining physicians as 
being obese.  The Board therefore finds no evidence of 
malnutrition.  

The Board further notes that none of the medical examiners 
who examined the veteran characterized his disability as 
severe.  These is no evidence of anemia general debility or 
other complications.

Therefore, the Board cannot identify evidence that the 
veteran is 60 percent disabled due to ulcerative colitis. The 
Board has concluded that the preponderance of the medical 
evidence demonstrates that the veteran's ulcerative colitis 
results in symptomatology which more nearly approximates that 
for a 30 percent disability rating under Diagnostic Code 
7323.

The veteran's ulcerative colitis was rated by the RO as 10 
percent disabling from March 26, 1994, the day after he left 
service, until September 19, 1997, the date he reported a 
flare-up of colitis.  See 38 C.F.R. § 3.400 (o) (1999).  
After reviewing the medical records, described above, the 
Board does not believe that the 30 percent rating may be made 
effective earlier than September 19, 1997, because there is 
no evidence of frequent exacerbations prior to September 
1997.  See Fenderson, supra.  The veteran's September 1995 
hearing testimony, as well as the medical records, indicate a 
rather minor problem with infrequent attacks.

In summary, the Board concludes that the preponderance of the 
evidence is against the veteran's claim.  Based on the 
medical and other evidence of record, the service-connected 
ulcerative colitis is appropriately rated as 30 percent 
disabling.  The benefit sought on appeal is accordingly, 
denied.






CONTINUED ON NEXT PAGE



ORDER

Entitlement to an increased evaluation for Osgood Schlatter's 
disease of the left knee is denied.

Entitlement to an increased evaluation for ulcerative colitis 
is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  Osteochondrosis of the tuberosity of tibia.  An elevation or proturbance.
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 487, 1759 (28th ed. 1994)

